
	

113 HRES 231 IH: Establishing a Select Committee on POW and MIA Affairs.
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 231
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mrs. Bachmann (for
			 herself, Mr. Amodei,
			 Mr. Broun of Georgia,
			 Mr. Conyers,
			 Mr. DeSantis,
			 Mr. Enyart,
			 Mr. Hall, Mr. Johnson of Ohio, Mr. Sam Johnson of Texas,
			 Mr. Peterson,
			 Mr. Kinzinger of Illinois,
			 Mr. King of New York,
			 Mr. Nugent,
			 Mr. Kline,
			 Mr. Roe of Tennessee, and
			 Mr. Peters of Michigan) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Establishing a Select Committee on POW and
		  MIA Affairs.
	
	
		1.EstablishmentThere is established a select committee to
			 be known as the Select Committee on POW and MIA Affairs (hereafter referred to
			 as the select committee).
		2.FunctionsThe select committee shall conduct a full
			 investigation of all unresolved matters relating to any United States personnel
			 unaccounted for from the Vietnam era, the Korean conflict, World War II, Cold
			 War Missions, Persian Gulf War, Operation Iraqi Freedom, or Operation Enduring
			 Freedom, including MIAs and POWs missing and captured.
		3.Appointment and
			 membership
			(a)MembersThe
			 select committee shall be composed of 10 Members of the House, who shall be
			 appointed by the Speaker. Not more than half of the members of the select
			 committee shall be of the same political party.
			(b)VacancyAny
			 vacancy occurring in the membership of the select committee shall be filled in
			 the same manner in which the original appointment was made.
			(c)ChairpersonThe
			 Speaker shall designate one member of the select committee to be its
			 chairperson.
			4.Authority and
			 procedures
			(a)AuthorityFor
			 purposes of carrying out this resolution, the select committee (or any
			 subcommittee of the select committee authorized to hold hearings) may sit and
			 act during the present Congress at any time or place within the United States
			 (including any Commonwealth or possession of the United States, or elsewhere,
			 whether the House is in session, has recessed, or has adjourned) and to hold
			 such hearings as it considers necessary.
			(b)Rules of
			 procedureClauses 1, 2, and 4 of rule XI of the Rules of the
			 House of Representatives shall apply to the select committee.
			(c)Prohibition
			 against meeting at certain timesSubsection (a) may not be
			 construed to limit the applicability of clause 2(i) of rule XI of the Rules of
			 the House of Representatives to the select committee.
			5.Administrative
			 provisions
			(a)ExpensesThere shall be paid out of the applicable
			 accounts of the House such sums as may be necessary for the expenses of the
			 select committee. Such payments shall be made on vouchers signed by the
			 chairman of the select committee and approved in the manner directed by the
			 Committee on House Administration. Amounts made available under this paragraph
			 shall be expended in accordance with regulations prescribed by the Committee on
			 House Administration.
			(b)Staff and
			 travelIn carrying out its functions under this resolution, the
			 select committee may—
				(1)appoint, either on
			 a permanent basis or as experts or consultants, any staff that the select
			 committee considers necessary;
				(2)prescribe the
			 duties and responsibilities of the staff;
				(3)fix the
			 compensation of the staff at a single per annum gross rate that does not exceed
			 the highest rate of basic pay, as in effect from time to time, of level V of
			 the Executive Schedule in section 5316 of title 5, United States Code;
				(4)terminate the
			 employment of any such staff as the select committee considers appropriate;
			 and
				(5)reimburse members
			 of the select committee and of its staff for travel, subsistence, and other
			 necessary expenses incurred by them in the performance of their functions for
			 the select committee, other than expenses in connection with any meeting of the
			 select committee, or a subcommittee thereof, held in the District of
			 Columbia.
				(c)ExpirationThe
			 select committee and all authority granted in this resolution shall expire 30
			 days after the filing of the final report of the select committee with the
			 House.
			6.Reports and
			 records
			(a)Final
			 reportAs soon as practicable during the present Congress, the
			 select committee shall submit to the House a final report setting forth its
			 findings and recommendations as a result of its investigation.
			(b)Filing of
			 reportsAny report made by the select committee when the House is
			 not in session shall be filed with the Clerk of the House.
			(c)Referral of
			 reportsAny report made by the select committee shall be referred
			 to the committee or committees that have jurisdiction over the subject matter
			 of the report.
			(d)Records, files,
			 and materialsFollowing the termination of the select committee,
			 the records, files, and materials of the select committee shall be transferred
			 to the Clerk of the House. If the final report of the select committee is
			 referred to only one committee under the provisions of subsection (c), the
			 records, files, and materials of the select committee shall be transferred
			 instead to the committee to which the final report is referred.
			7.DefinitionsAs used in this resolution:
			(1)The term
			 Member of the House means any Representative in, or Delegate or
			 Resident Commissioner to, the Congress.
			(2)The term
			 MIA means any United States personnel that is unaccounted for and
			 missing in action.
			(3)The term
			 POW means any United States personnel that is unaccounted for and
			 known to be a prisoner of war.
			
